MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                Jun 18 2019, 9:01 am

court except for the purpose of establishing                                    CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark A. Kiesler                                          Curtis T. Hill, Jr.
Kiesler Law Office                                       Attorney General
New Albany, Indiana
                                                         Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jason D. Crowder,                                        June 18, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2106
        v.                                               Appeal from the Orange
                                                         Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Steven L. Owen, Judge
                                                         Trial Court Cause No.
                                                         59C01-1802-F4-131



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2106 | June 18, 2019                     Page 1 of 5
                                          Case Summary
[1]   Jason D. Crowder pled guilty to burglary and theft, and the trial court

      sentenced him to a total term of twelve years. He now appeals, arguing that his

      sentence is inappropriate in light of the nature of the offenses and his character.

      We disagree and affirm.



                            Facts and Procedural History
[2]   On February 5, 2018, officers from the Paoli Police Department were

      dispatched to Todd Copeland’s home on a report of a burglary. After arriving,

      Copeland walked the officers through his home and pointed out items that had

      been disturbed and stolen, including Copeland’s motorcycle and deceased son’s

      wallet. Copeland told the officers that all the rooms in the home had been

      ransacked. Crowder was later arrested, and a gift card signed by Copeland was

      found on him.


[3]   The State charged Crowder with Level 4 felony burglary, Level 6 felony theft,

      and Level 6 felony auto theft. The State also alleged that Crowder was a

      habitual offender. Thereafter, the State and Crowder entered into a plea

      agreement under which Crowder would plead guilty to burglary and theft, and

      the State would dismiss the auto-theft charge and the habitual-offender

      allegation. Appellant’s App. Vol. II p. 85. Sentencing was left to the discretion

      of the trial court with the requirement that the sentences run concurrently. Id.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2106 | June 18, 2019   Page 2 of 5
[4]   At the sentencing hearing, the trial court identified the following aggravators:

      (1) Crowder had an extensive criminal history, including four prior felonies and

      numerous misdemeanors and (2) Crowder had violated his probation twice. As

      a mitigating factor, the court found that Crowder pled guilty and took

      responsibility for his actions; however, the court noted that Crowder benefited

      from the plea agreement. Finding that the aggravators “greatly outweigh” the

      mitigators, the trial court sentenced Crowder to concurrent terms of twelve

      years for burglary and two-and-a-half years for theft. Tr. p. 16.


[5]   Crowder now appeals his sentence.



                                 Discussion and Decision
[6]   Crowder contends that his twelve-year sentence is inappropriate and asks us to

      revise it pursuant to Indiana Appellate Rule 7(B), which provides that an

      appellate court “may revise a sentence authorized by statute if, after due

      consideration of the trial court's decision, the Court finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” “Whether a sentence is inappropriate ultimately turns on the

      culpability of the defendant, the severity of the crime, the damage done to

      others, and a myriad of other factors that come to light in a given case.”

      Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014) (citing Cardwell v.

      State, 895 N.E.2d 1219, 1224 (Ind. 2008)). Because we generally defer to the

      judgment of trial courts in sentencing matters, defendants have the burden of



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2106 | June 18, 2019   Page 3 of 5
      persuading us that their sentences are inappropriate. Schaaf v. State, 54 N.E.3d
1041, 1044-45 (Ind. Ct. App. 2016).


[7]   Although Crowder pled guilty to two crimes, his plea agreement required

      concurrent sentences, so the sentencing range he faced was that of his more

      serious offense, Level 4 felony burglary. The sentencing range for a Level 4

      felony is two to twelve years with an advisory sentence of six years. Ind. Code

      § 35-50-2-5.5. The trial court imposed the maximum sentence of twelve years.

      Crowder asks us to reduce his sentence to the advisory term of six years. We

      decline to do so.


[8]   With respect to the nature of the offense, Crowder argues that his burglary was

      “no more egregious than the typical [b]urglary.” Appellant’s Br. p. 11. The

      State asserts the burglary “was far from typical,” as Crowder ransacked the

      undisturbed room of Copland’s deceased son. Appellee’s Br. p 10. While there

      is no evidence that Crowder knew that he was ransacking the room of

      Copeland’s deceased son, he does not dispute that he ransacked the house,

      conduct that goes beyond the basic elements of burglary.


[9]   In any event, Crowder’s criminal history by itself supports a twelve-year

      sentence in this case. Crowder has been convicted of four felonies and ten

      misdemeanors and has two probation violations. Appellant’s App. Vol. II. pp.

      93-96. Although Crowder notes that none of his convictions are for violent

      offenses, these convictions are his fifth and sixth felony convictions. Further, as

      a result of Crowder pleading guilty, the State did not pursue a habitual-offender


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2106 | June 18, 2019   Page 4 of 5
       enhancement, which could have resulted in as many as twenty additional years

       in prison. See Ind. Code § 35-50-2-8(i). Given Crowder’s criminal history

       paired with the favorable plea agreement he received, we cannot say that his

       sentence of twelve years is inappropriate.


[10]   Affirmed.


       Kirsch, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2106 | June 18, 2019   Page 5 of 5